Hurt, J.
The appellant was convicted of the theft of an iron kettle, with a hole in the bottom, of the value of two dollars. The charging part of the information is as follows: “that S. D. Stone, in the county of Brown and State of Texas, on the 1st day of February, A. D. 1880, did then and there steal an iron kettle, being about a ten-gallon kettle, with a hole in same on side or bottom; same being valued at two dollars; contrary to law, and against the peace and dignity of the State.”
This information is worthless. It fails to give the name of the owner of the kettle. The judgment is reversed and the cause remanded.

Reversed and remanded.